Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
A petition under 37 CFR 1.313 to withdraw the application from issue has been filed on 07/07/2022 and granted on 07/11/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al., US Patent No. 9,928,460 in view of Smith et al., US Patent Appl. Pub. No. 2003/0079150, and further in view of “Virtual Synaptic Interconnect Using Asynchronous Network-on-Chip” (referred as NPL1 hereafter).
Regarding claim 1, Nowatzyk discloses a three-dimensional (3D) ultra-low power neuromorphic accelerator (FIG(s) 1-5), comprising:
a plurality of tiers (FIG. 5, 510, 520, 530); and
a plurality of cores (column 3, lines 28-30) defined on each tier (FIG. 5, 512, 522, 524, 532), each core comprising at least:
a processing element;
a memory; and
a communications module (column 3, lines 30-35).
Nowatzyk does not specifically state the memory being non-volatile.
The examiner takes Official notice that utilization of non-volatile memory in cores (i.e. non-volatile memory associated with respective processing element(s) in the core) is well-known in the art. Such non-volatile memory (by its definition) preserves the data stored therein to be used by the core upon power removal, thus, preventing data loss. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory as non-volatile. One of ordinary skill in the art would be motivated to do so in order to preserve the data used by the core upon power removal, thus, preventing data loss.
Nowatzyk does not specifically state a power manager, wherein the plurality of cores are coupled to the power manager.
Smith teaches management of power consumption for integrated circuits (paragraph 0001), utilizing plurality of Local Power Controllers (FIG(s) 1-2, 110a-n) managing the power of individual execution unit(s) (FIG. 1, EX1-N, 106a-n), under the control of Global Power Controller (FIG(s) 1-2, 108; paragraphs 0017 and 0019-0022). Thus, providing real-time power balancing during instruction load execution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Smith with the accelerator disclosed by Nowatzyk in order to implement a power manager, wherein the plurality of cores are coupled to the power manager. One of ordinary skill in the art would be motivated to do so in order to provide real-time power balancing during instruction load execution in the accelerator.
Nowatzyk and Smith do not specifically state a three-dimensional (3D) asynchronous network-on-chip (3D ANOC) architecture, wherein the 3D ultra-low power neuromorphic accelerator is integrated into the 3D ANOC.
NPL1 teaches a routable asynchronous network-on-chip (NoC) onto which virtually any network can be mapped with run-time remapping, which decouples the “logical” connectivity map from the physical wiring. Thus, allowing for a hardware-efficient design that supports biologically realistic speeds, presenting a flexible model for neural connectivity, and suggesting an ideal form for general-purpose high-performance on-chip interconnect (Abstract). NPL1 further teaches the NoC offering an additional significant advantage: it retains the concurrent dynamics that is the essential feature of neural computation, thus providing a powerful model for a universal neural network chip: an array of programmable processors embedded in a sea of programmable connectivity (page 2727, column 2, lines 12-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 3D ultra-low power neuromorphic accelerator as suggested by Nowatzyk and Smith with the asynchronous network-on-chip (NoC), as taught by NPL1 in order to implement a three-dimensional (3D) asynchronous network-on-chip (3D ANOC) architecture, wherein the 3D ultra-low power neuromorphic accelerator is integrated into the 3D ANOC. One of ordinary skill in the art would be motivated to do so in order to provide a hardware-efficient design that supports biologically realistic speeds, present a flexible model for neural connectivity, and suggests an ideal form for general-purpose high-performance on-chip interconnect.
Regarding claim 2, Smith further teaches the 3D ANOC, in which the power manager comprises a global power manager (Global Power Controller 108, FIG(s) 1-2) and each core comprises a local power manager (Local Power Controllers 110a-n, FIG(s) 1-2).
Regarding claim 3, Smith further teaches the 3D ANOC, as per claim 2, in which the local power manager comprises a power management integrated circuit (PMIC) (FIG. 2, 110a).
Regarding claim 7, Nowatzyk further discloses the 3D ANOC, in which each of the plurality of tiers corresponds to a respective layer of a neural network of an edge computing platform (Abstract, column 2, line 53 – column 4, line 6, FIG. 5, column 5, lines 9-21).
Regarding claim 9, Nowatzyk further discloses the 3D ANOC, in which the communications module communicates with other ones of the plurality of cores on at least one of a same tier, a different tier, or a combination thereof (FIG. 5, column 8, lines 9-21).
Regarding claim 11, Nowatzyk further discloses the 3D ANOC, in which the tiers are of a same processing node (column 3, lines 30-35, FIG. 5, column 8, lines 9-21).
Claim 4 is/are rejected under 35 U.S.C. 103 as being over Nowatzyk et al., US Patent No. 9,928,460 in view of Smith et al., US Patent Appl. Pub. No. 2003/0079150, and further in view of Alvarez-Icaza Rivera et al. (Alvarez hereafter), US Patent Appl. Pub. No. 2017/0076197 [reference submitted by applicant in Information Disclosure Statement (IDS) filed 07/07/2022].
Regarding claim 4, Nowatzyk discloses a 3D ultra-low power neuromorphic accelerator (FIG(s) 1-5), comprising:
a plurality of tiers (FIG. 5, 510, 520, 530); and
a plurality of cores (column 3, lines 28-30) defined on each tier (FIG. 5, 512, 522, 524, 532), each core comprising at least:
a processing element;
a memory; and
a communications module (column 3, lines 30-35).
Nowatzyk does not specifically state the memory being non-volatile.
The examiner takes Official notice that utilization of non-volatile memory in cores (i.e. non-volatile memory associated with respective processing element(s) in the core) is well-known in the art. Such non-volatile memory (by its definition) preserves the data stored therein to be used by the core upon power removal, thus, preventing data loss. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory as non-volatile. One of ordinary skill in the art would be motivated to do so in order to preserve the data used by the core upon power removal, thus, preventing data loss.
Nowatzyk does not specifically state a power manager, wherein the plurality of cores are coupled to the power manager.
Smith teaches management of power consumption for integrated circuits (paragraph 0001), utilizing plurality of Local Power Controllers (FIG(s) 1-2, 110a-n) managing the power of individual execution unit(s) (FIG. 1, EX1-N, 106a-n), under the control of Global Power Controller (FIG(s) 1-2, 108; paragraphs 0017 and 0019-0022). Thus, providing real-time power balancing during instruction load execution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Smith with the accelerator disclosed by Nowatzyk in order to implement a power manager, wherein the plurality of cores are coupled to the power manager. One of ordinary skill in the art would be motivated to do so in order to provide real-time power balancing during instruction load execution in the accelerator.
Nowatzyk and Smith do not specifically state each of the plurality of cores is locally synchronous and globally asynchronous.
Alvarez teaches a globally asynchronous and locally synchronous neuromorphic network utilizing a router fabric network interconnecting plurality of neural network processing cores (Abstract, paragraph 0024, FIG(s) 1-2, FIG. 5, paragraphs 0036-0037). In Alvarez, the asynchronous routers minimize the consumption of active power across the neural network and remove the need to distribute a global clock signal across all routers in the network (paragraph 0035). Thus, saving power and simplifying the neural network design.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described neuromorphic network, as suggested by Alvarez with the 3D ultra-low power neuromorphic accelerator disclosed by Nowatzyk and Smith in order to implement each of the plurality of cores is locally synchronous and globally asynchronous. One of ordinary skill in the art would be motivated to do so in order to save power and simplify the neural network design.
Claim 8 is/are rejected under 35 U.S.C. 103 as being over Nowatzyk et al., US Patent No. 9,928,460 in view of Smith et al., US Patent Appl. Pub. No. 2003/0079150, and further in view of JP 3699901 B2.
Regarding claim 8, Nowatzyk discloses a 3D ultra-low power neuromorphic accelerator (FIG(s) 1-5), comprising:
a plurality of tiers (FIG. 5, 510, 520, 530); and
a plurality of cores (column 3, lines 28-30) defined on each tier (FIG. 5, 512, 522, 524, 532), each core comprising at least:
a processing element;
a memory; and
a communications module (column 3, lines 30-35).
Nowatzyk does not specifically state the memory being non-volatile.
The examiner takes Official notice that utilization of non-volatile memory in cores (i.e. non-volatile memory associated with respective processing element(s) in the core) is well-known in the art. Such non-volatile memory (by its definition) preserves the data stored therein to be used by the core upon power removal, thus, preventing data loss. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory as non-volatile. One of ordinary skill in the art would be motivated to do so in order to preserve the data used by the core upon power removal, thus, preventing data loss.
Nowatzyk does not specifically state a power manager, wherein the plurality of cores are coupled to the power manager.
Smith teaches management of power consumption for integrated circuits (paragraph 0001), utilizing plurality of Local Power Controllers (FIG(s) 1-2, 110a-n) managing the power of individual execution unit(s) (FIG. 1, EX1-N, 106a-n), under the control of Global Power Controller (FIG(s) 1-2, 108; paragraphs 0017 and 0019-0022). Thus, providing real-time power balancing during instruction load execution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Smith with the accelerator disclosed by Nowatzyk in order to implement a power manager, wherein the plurality of cores are coupled to the power manager. One of ordinary skill in the art would be motivated to do so in order to provide real-time power balancing during instruction load execution in the accelerator.
Smith further teaches the power manager determines a power state of each of the plurality of cores (FIG. 3, 303-305, FIG. 4B, 409-411, paragraphs 0024 and 0032).
Nowatzyk and Smith do not specifically state the power state determination based on a probabilistic approximation.
JP 3699901 B2 teaches a method for evaluating the power of an integrated circuit using signal probabilities and utilizing the value obtained by adding the correction term as an approximate value of the probability amount (paragraphs 0001 and 0019-0020). Thus,  providing an integrated circuit power evaluation method that can be executed with high accuracy, in a short time, and efficiently (paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-describer functionality for power estimation of integrated circuit, as suggested by JP 3699901 B2 with the 3D ultra-low power neuromorphic accelerator disclosed by Nowatzyk and Smith in order to implement the power state determination based on a probabilistic approximation.
One of ordinary skill in the art would be motivated to do so in order to provide power evaluation method for the 3D ultra-low power neuromorphic accelerator that can be executed with high accuracy, in a short time, and efficiently.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al., US Patent No. 9,928,460 in view of Smith et al., US Patent Appl. Pub. No. 2003/0079150, in view of NPL1, and further in view of Sprinkle et al., US Patent Appl. Pub. No. 2010/0262757.
Regarding claim 5, Nowatzyk, Smith, and NPL1 disclose the 3D ANOC as per claim 1.
Nowatzyk, Smith, and NPL1 do not specifically state the non-volatile memory comprises a hybrid distributed memory.
Sprinkle teaches storage device implemented with 3D physical architecture (FIG. 2), utilizing separate memory boards, each of which contains non-volatile memory chips of different type (i.e. a distributed memory – FIG(s) 1-2, paragraphs 0008-0009, 0045, and 0059-0061). In Sprinkle, different type memory chips, hosted on the separate memory boards are automatically recognized and controlled by common controller, thus providing flexibility in configuring the data storage device (paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Sprinkle with the 3D ANOC disclosed by Nowatzyk, Smith, and NPL1 in order to implement the non-volatile memory comprises a hybrid distributed memory. One of ordinary skill in the art would be motivated to do so in order to provide flexibility in configuring the accelerator.
Regarding claim 6, Sprinkle further teaches the 3D ANOC, as per claim 5, in which the hybrid distributed memory comprises magnetoresistive random access memory (MRAM), resistive random access memory (RRAM), phase-change memory (PCM), or a combination thereof (paragraph 0020, lines 3-4, paragraph 0027, lines 3-4).
Allowable Subject Matter
Claim 12 was previously allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186